J-S62031-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     Appellee              :
                                           :
                     v.                    :
                                           :
JOEL QUINONES,                             :
                                           :
                      Appellant            :    No. 660 MDA 2017

                Appeal from the PCRA Order March 27, 2017
             in the Court of Common Pleas of Lebanon County,
            Criminal Division, at No(s): CP-38-CR-0001102-2012

BEFORE:     STABILE, MOULTON, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.:            FILED NOVEMBER 09, 2017

      Joel Quinones (Appellant) appeals from the order entered March 27,

2017, dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

      Generally, a PCRA petition must be filed within one year from the
      date a judgment becomes final. There are three exceptions to this
      time requirement: (1) interference by government officials in the
      presentation of the claim; (2) newly discovered facts; and (3) an
      after-recognized constitutional right. When a petitioner alleges
      and proves that one of these exceptions is met, the petition will
      be considered timely. A PCRA petition invoking one of these
      exceptions must be filed within 60 days of the date the claims
      could have been presented. The timeliness requirements of the
      PCRA are jurisdictional in nature and, accordingly, a PCRA court
      cannot hear untimely petitions.

Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citations and quotation marks omitted).




*Retired Senior Judge assigned to the Superior Court.
J-S62031-17


      Instantly, on December 20, 2012, Appellant pled guilty to, inter alia,

robbery. On January 23, 2013, Appellant was sentenced to an aggregate five

to 10 years’ incarceration. Appellant did not file timely post-sentence motions

or a direct appeal. Thus, Appellant’s sentence became final in February 2013.

Accordingly, Appellant had until February 2014 to file timely a PCRA petition.

      The instant petition, filed on February 8, 2016, is patently untimely. The

PCRA court had no jurisdiction to entertain Appellant’s petition unless he pled

and offered proof of one or more of the three statutory exceptions to the time

bar. See 42 Pa.C.S. § 9545(b)(1). Appellant failed to do so. 1 Accordingly,

the PCRA court properly dismissed his petition.




1 Although Appellant raised an exception to the PCRA time-bar within his pro
se petition, he made no argument in his amended petition filed by counsel or
in his brief to this Court to support his claim that an exception applies.
Appellant appears to assert his petition is timely because his sentence is illegal
pursuant to Alleyne v. U.S., 133 S. Ct. 2151 (2013) and its progeny, and fits
within the ambit of the new-constitutional-right exception. 42 Pa.C.S. §
9545(b)(1)(iii). See Appellant’s Pro Se PCRA Petition, 2/8/2016. However,
our Supreme Court has held that Alleyne does not apply retroactively to cases
on collateral review. Commonwealth v. Washington, 142 A.3d 810 (Pa.
2016). Appellant does not argue that his remaining claim, ineffective
assistance of counsel, meets any of the timeliness exceptions.


                                      -2-
J-S62031-17


Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/9/2017




                          -3-